                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

DAVID M. MANSFIELD,

       Plaintiff,

vs.                                                                      Civ. No. 19-403 JCH/GJF


UNIT MANAGER ARMENDIAZ,
and WARDEN PETERS,

       Defendants.

               ORDER GRANTING LEAVE TO PROCEED PURSUANT
        TO 28 U.S.C. § 1915(b), AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s filing, entitled “Prisoner’s Motion and

Affidavit for Leave to Proceed Pursuant to 28 U.S.C. § 1915” [ECF 2] (“Motion”). After

reviewing Plaintiff’s Motion, including his inmate account statement [ECF 2 at 4], the Court will

GRANT Plaintiff leave to proceed under 28 U.S.C. § 1915(a) and (b). Consequently, Plaintiff is

required to make installment payments until the full amount of the filing fee, $350.00, is paid. 28

U.S.C. § 1915(b)(1). In addition, the Court finds that Plaintiff owes an initial partial payment of

$6.86. If Plaintiff fails to make a payment by the designated deadline or show cause why such

payment should be excused, the civil rights complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED.

       IT IS FURTHER ORDERED that, no later than June 4, 2019, Plaintiff shall send to the

Clerk an initial partial payment of $6.86 or show cause as to why this payment should be excused.

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $6.86 amount of the initial partial payment.
       IT IS FINALLY ORDERED that, after payment of the $6.86 initial partial fee, Plaintiff

make monthly payments of twenty per cent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.

       IT IS SO ORDERED.




                                    _______________________________________
                                    THE HONORABLE GREGORY J. FOURATT
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
